Citation Nr: 1412025	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 2006 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part awarded service connection for PTSD and assigned a 30 percent evaluation for that disability, effective November 10, 2009-the date following the Veteran's discharge from service.  

By a November 2010 rating decision, the Veteran's PTSD rating was increased to 50 percent disabling, effective November 10, 2009.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in March 2013, when it was remanded for further development.  

Claims of service connection for hearing loss, tinnitus, a low back and gastrointestinal disorders were previously appealed to the Board.  In the March 2013 Board decision, the Board denied service connection for hearing loss.  The remaining service connection issues were remanded in the March 2013 Board action.  

During the pendency of the that remand, the Veteran was awarded service connection for lumbago, gastrointestinal reflux disease (GERD), irritable bowel syndrome (IBS) and an internal hemorrhoid.  This was done by an August 2013 rating decision.  The Veteran was also awarded service connection for tinnitus by an October 2013 rating decision.  No notices of disagreement have been received with either of those decisions with regards to either the assigned evaluations or effective dates of those awards of service connection as of this time.  As those awards of service connection are full awards of the benefits sought on appeal, these claims of service connection are no longer before the Board.  

REMAND

Upon review of the Veteran's paperless claims file, it appears that his VA treatment records from East Orange VA Medical Center and the Brick Community Based Outpatient Clinic (CBOC) are of record through November 2011.  At his January 2012 hearing, the Veteran indicated that he sought treatment at VA approximately every 6 months.  It would, therefore, appear that at least some VA records have not been associated with the claims file.  

Accordingly, in light of the Veteran's previous testimony and the lack of a formal finding of unavailability at this time, the Board finds that there may potentially be relevant VA psychiatric treatment records in VA's possession that have yet to be associated with the claims file.  This claim is therefore remanded at this time in order to obtain any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Furthermore, the Veteran was asked in a May 2013 letter to submit the proper authorization form to VA in order to obtain records from Dr. W.F.; there was no response from the Veteran.  (The Veteran is reminded that in order for VA to assist the Veteran in obtaining these potentially relevant records, he must submit the proper authorization form.  Ultimately, however, it is the Veteran's burden to obtain these records and submit them if they are to be considered for his claim on appeal.)  

Finally, the Board notes that the Veteran's last VA PTSD examination was in June 2010; such examination is nearly 4 years old at this time, and it appears to the Board that there may be a potential worsening of the Veteran's psychiatric symptomatology.  Thus, on remand, a new VA examination should be afforded to the Veteran so that the current severity of his PTSD may be appropriately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the East Orange VA Medical Center, Brick CBOC, or any other VA medical facility that may have treated the Veteran, since November 2011 and associate those documents with the claims file.

If those records do not exist, or are otherwise unavailable, and further attempts to obtain such records would be futile, such should be noted in a formal finding of unavailability and associated with the claims file.  The Veteran should be so notified.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disability, which is not already of record, to include any treatment from Dr. W.F. since discharge from service.  VA should specifically enclose the appropriate VA Form 21-4142 with any request letter sent to the Veteran, and a copy of that letter should be associated with the claims file.  

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The electronic claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should specifically discuss whether the Veteran's psychiatric disability precludes substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for a higher initial evaluation for PTSD.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

